Citation Nr: 1213600	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  09-13 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for a low back strain with radiculopathy.  

2.  Entitlement to an effective date prior to February 20, 2001, for entitlement to a 50 percent disability rating for schizoaffective disorder.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, K.S., spouse, and A.S., son


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In February 2012, the Veteran testified via video before a Veterans Law Judge.  A written transcript of this hearing has been added to the claims file.  

The issue of entitlement to an increased rating for a service-connected low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of this appeal as to the issues of entitlement to a TDIU and to an earlier effective date for an increased rating for a schizoaffective disorder was requested.  



CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran as to the issues of entitlement to a TDIU and to an earlier effective date for an increased rating for a schizoaffective disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through his authorized representative, has withdrawn this appeal as to the issues of entitlement to a TDIU and to an earlier effective date for an increased rating for a schizoaffective disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues, and it is dismissed.  


ORDER

The appeal as to the issue of entitlement to an earlier effective date for the award of a 50 percent disability rating for a schizoaffective disorder is dismissed.  

The appeal as to the issue of entitlement to a TDIU is dismissed.  



REMAND

The Veteran seeks an increased rating for a service-connected disability, a low back strain with radiculopathy.  Review of the record indicates this disability was last afforded a VA examination in March 2007, five years ago.  At his February 2012 hearing, he stated this disability has increased in severity since that time.  Where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See 38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, remand is required to afford the Veteran a new VA medical examination to determine the current impairment resulting from his service-connected lumbosacral spine disability.  

Next, the Board notes that the Veteran is currently receiving ongoing VA medical treatment from the Tuskegee VA Medical Center for his lumbosacral spine disability, according to his February 2012 hearing testimony.  Review of the file indicates his VA treatment records were last requested in January 2008, over four years ago.  The Veteran has also reported applying for Social Security Disability (SSDI) benefits.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes obtaining relevant VA and other governmental records, as well as private medical records, when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(b).  Therefore, remand is required to obtain these VA and Social Security Administration records prior to any final adjudication by the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's pertinent VA medical treatment records from January 2008 to the present from the Tuskegee VA medical center, as well as any other VA facilities from which he has received treatment for his low back strain since that time.  Any negative reply must be documented for the record.  

2.  Contact the SSA and request all pertinent medical records and other documentation pertaining to any claim for disability benefits by the Veteran.  These records should be associated with the claims file.  Any negative response must be documented in the claims folder.  

3.  Schedule the Veteran for a VA examination to determine the current level of impairment of the service-connected lumbosacral spine disability.  Any tests deemed necessary by the examiner should be conducted, any necessary consultations should be completed, and all clinical findings should be reported in detail.  The examiner must review the Veteran's claims file and must explain the complete rationale for all opinions expressed and conclusions reached.  The examiner is asked to describe the range of motion of the thoracolumbar spine, including any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination or pain on movement.  Any additional functional loss should be expressed in terms of additional limitation of motion, if possible.  

The examiner should also indicate whether the Veteran experiences any neurological impairment, to include problems with bowel or bladder control, resulting from his thoracolumbar spine disability.  If such neurological impairment exists, the nature and severity of it should be described in detail.  The examiner must also not the presence, length, and severity of any incapacitating episodes.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

4.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


